Citation Nr: 1314473	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for basal cell carcinoma (to include on the right ear, left shoulder, and low back).

2.  Entitlement to service connection for basal cell carcinoma (to include on the right ear, left shoulder, and low back).

3.  Entitlement to service connection for squamous cell carcinoma.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his son (S.H.)
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran excluded the issue of entitlement to service connection for squamous cell carcinoma from his February 2011 VA Form 9.  However, as the RO continued the appeal on this issue in an August 2012 supplemental statement of the case, the Board will assume jurisdiction over that claim.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The May 2007 rating decision that denied service connection for basal cell carcinoma was not appealed and is final.  Evidence received since the May 2007 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for basal cell carcinoma and raises a reasonable possibility of substantiating that claim.

2.  The Veteran's basal cell carcinoma is causally related to his military service.

3.  The Veteran's squamous cell carcinoma is causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for basal cell carcinoma have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

2.  The criteria for service connection for basal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for service connection for squamous cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable disposition to reopen the claim for service connection for basal cell carcinoma and to grant the claims for service connection for basal cell carcinoma and for squamous cell carcinoma, the Board finds that no discussion of VCAA compliance is necessary at this time; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

New and Material Evidence - Basal Cell Carcinoma

Service connection for basal cell carcinoma was previously denied by rating decisions in February 1991, September 1995, and May 2007.

In February 1991, the claim was denied because the evidence of record did not establish that basal cell carcinoma was incurred in or aggravated by service or was manifested to a compensable degree within one year from the Veteran's discharge from service.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

In September 1995, the claim was denied because the evidence of record did not establish that basal cell carcinoma was incurred in or caused by service or was manifested to a compensable degree within one year from the Veteran's discharge from service.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

In May 2007, the claim was denied because the evidence submitted was not new and material.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

In November 2009, the Veteran filed a request to reopen the claim for service connection for basal cell carcinoma.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 2007 rating decision includes a March 2010 statement from the Veteran's private physician (Dr. Matloff).  Dr. Matloff noted that the Veteran had a history of multiple non-melanoma skin cancers, including basal cell carcinoma of the back and right ear, and squamous cell carcinoma of the left ear and left cheek.  Dr. Matloff opined that these skin cancers "are substantially caused by cumulative sun exposures over many years" and that "[i]t is highly probable that sunburn skin injury while he [the Veteran] served in the Navy contributed significantly to this outcome."

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim: that the Veteran's current basal cell carcinoma may have been caused by sun exposure in service.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service Connection - Basal Cell Carcinoma and Squamous Cell Carcinoma

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Malignant tumors (including basal cell carcinoma and squamous cell carcinoma) are a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims.

The Veteran contends that his current basal cell carcinoma and squamous cell carcinoma are the result of possibly being exposed to ionizing radiation from the Hanford Nuclear Reservation (located in Washington State) while in naval training in Seattle and Portland in 1944, or are the result of prolonged exposure to sunlight while serving aboard the USS Crockett in the Pacific in 1945 and 1946.

The Veteran's service treatment records do not document any complaints, findings, treatment, or diagnosis of basal cell carcinoma, squamous cell carcinoma, or any skin disability, nor do his service treatment records specifically document any exposure to ionizing radiation or sunlight.

Nearly 40 years after his June 1946 service discharge, the Veteran was diagnosed with basal cell carcinoma by a private treatment provider in May 1986.  Subsequent private treatment records document his ongoing treatment for both basal cell carcinoma and squamous cell carcinoma.

The Veteran submitted an April 1987 newspaper article which discussed how skin cancer can take years to develop.

In a May 1991 statement, the Veteran's private physician (Dr. Tom) noted that the likelihood of developing a basal cell carcinoma increases directly with cumulative sun exposure and that such cancer is thought to be related to cumulative sun exposure built up over a number of years.  Dr. Tom also noted that basal cell carcinoma is seldom observed before the age of 40.  Dr. Tom stated that he understood that the Veteran was "exposed to excessive sun exposure during [World War II] when he was stationed in the Pacific."

In a June 1995 statement, Dr. Tom noted that the Veteran had served in the Pacific region and was exposed to ultraviolet sunlight.  Dr. Tom stated that, "[a]lthough it is not possible to prove directly that sunlight causes skin cancer in humans, there is much circumstantial evidence based on epidemiologic and experimental studies."

In a February 2007 statement, the Veteran's private physician (Dr. Bercovitch) stated that the Veteran's basal cell carcinoma lesions and squamous cell carcinoma lesions "are the result of cumulative sun damage in a fair skinned individual.  He is using appropriate photoprotection measures at this time, but had considerable sun exposure while serving [in] the Pacific."

In a March 2010 statement, the Veteran's private physician (Dr. Matloff) noted that the Veteran had a history of multiple non-melanoma skin cancers, including basal cell carcinoma of the back and right ear, and squamous cell carcinoma of the left ear and left cheek.  Dr. Matloff opined that these skin cancers "are substantially caused by cumulative sun exposures over many years" and that "[i]t is highly probable that sunburn skin injury while he [the Veteran] served in the Navy contributed significantly to this outcome."

In a January 2011 statement, Dr. Matloff asserted that "[s]ince the development of skin cancer is typically a gradual process, it is overly simplistic [of VA] to argue that lacking an instance of skin cancer while serving negates causation from sun exposure while serving."  Dr. Matloff went on to state that this opinion for causation (i.e., that cumulative excess sun exposures cause skin cancers such as basal cell carcinoma and squamous cell carcinoma) is substantially the same as what one would find by researching skin cancer and its causes from sources such as the CDC, the American Cancer Society, the American Academy of Dermatology, and the Skin Cancer Foundation.

At his March 2013 hearing, the Veteran testified that his service aboard the USS Crockett as a seaman involved a great deal of prolonged exposure to sunlight, notably because he frequently performed his duties shirtless (as did many Navy men at that time).

The Veteran is competent to describe his symptoms of basal cell carcinoma and squamous cell carcinoma without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds the Veteran's testimony and statements regarding prolonged exposure to sunlight in service when performing his duties while shirtless to be consistent with his naval service in the Pacific aboard the USS Crockett and to be credible.

The competent medical evidence of record clearly documents that the Veteran has a current diagnosis of both basal cell carcinoma and squamous cell carcinoma.  While the record reflects that he was not diagnosed with any skin cancer until May 1986 (nearly 40 years after his discharge from service), the evidence submitted by the Veteran (including the April 1987 newspaper article, the May 1991 statement from Dr. Tom, and the January 2011 statement from Dr. Matloff) has consistently noted that skin cancers such as basal cell carcinoma and squamous cell carcinoma can take many years to develop after cumulative excess sun exposure.  Furthermore, in March 2010, Dr. Matloff opined that the Veteran's basal cell carcinoma and squamous cell carcinoma "are substantially caused by cumulative sun exposures over many years" and that "[i]t is highly probable that sunburn skin injury while he [the Veteran] served in the Navy contributed significantly to this outcome."

Therefore, given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's basal cell carcinoma and squamous cell carcinoma are causally related to his military service, and service connection for basal cell carcinoma and for squamous cell carcinoma is warranted.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for basal cell carcinoma (to include on the right ear, left shoulder, and low back) is granted.

Entitlement to service connection for basal cell carcinoma (to include on the right ear, left shoulder, and low back) is granted.

Entitlement to service connection for squamous cell carcinoma is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


